Citation Nr: 0004131	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  98-14 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
November 1968 with service in Vietnam.  

This appeal arose from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO denied the veteran's claim of 
entitlement to service connection for PTSD, finding that the 
claim was not well grounded.  

The veteran and his wife testified at a hearing before a 
Member of the Board of Veterans' Appeals (Board) in October 
1999.  At the hearing it was concluded that the record would 
be left open for 60 days for the veteran to submit additional 
evidence supportive of his claim and he was advised during 
the hearing as to the type of evidence needed.  No further 
evidence from the veteran has been received.  


FINDING OF FACT

There is no current diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. § 
5107 (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the time of his induction in October 1966 the veteran 
reported a history of depression or excessive worry.  
Psychiatric evaluation was noted to be normal.  However, 
thereafter, the service records show no indication of 
psychological symptoms, treatment or diagnoses to include 
PTSD, shell shock, combat fatigue or the like.  There was no 
indication of combat injuries. His DD Form 214 and DA Form 20 
showed service in Vietnam and receipt of decorations and 
awards including the Vietnam Service Medal and Republic of 
Vietnam Campaign Medal with device.  His military 
occupational specialty was listed as heavy vehicle mechanic.  
The veteran's DA-20 showed participation in the Tet Counter 
Offensive.  

The veteran submitted a handwritten narrative authored by 
him, entitled "The Unforgettable War" wherein he related 
some of his wartime experiences and symptoms.  He stated that 
on the fourth day in Vietnam his camp came under mortar 
attack.  He was not injured but recalled that a mortar landed 
close to where he had been just prior to the attack and he 
realized he could have been killed.  He stated that about a 
week later, during a convoy, an ambush resulted in the death 
of 35 men from his company.  He also related that he had 
guard duties, that he policed casualties, and that he had 
seen helicopters shot down.  He asserted that the Oklahoma 
City bombing started a lot of his "ill feelings" and put 
him "back" to where the problems started - in Vietnam.  

With the statement the veteran submitted photocopied 
photographs of dead bodies, a damaged compound, and 
apparently himself - one showing him wearing a helmet and 
belts of ammunition, and carrying a machine gun.  

A VA psychiatric examination was conducted in October 1997.  
According to the examiner the veteran's records contained no 
psychiatric content to include hospitalization or other 
treatment.  The veteran reported combat involvement several 
times but was not wounded.  He reported that about two years 
prior, in Oklahoma, he suddenly experienced a flashback that 
was felt to be related to alcohol use.  His only reported 
symptom was that he "sometimes" had a restless sleep and 
would awaken with memories of Vietnam.  He associated this 
with thunderstorms.  

During the interview the veteran did not refer to himself as 
anxious or depressed. The examination was only remarkable for 
some memory loss.  The veteran showed the examiner 
photographs of himself and some dead soldiers but the 
examiner was not impressed that PTSD was present.  The 
examiner stated that he was unable to diagnose PTSD.  The 
examination was essentially normal or within "normal 
limits." Long term alcohol abuse was diagnosed.  

The veteran provided testimony at a personal Hearing before a 
member of the Board at the Waco, Texas RO in October 1999.  
He testified that he served in Vietnam in a construction 
unit.  However, he was under frequent fire - especially 
mortar fire - and in turn, returned fire.  According to his 
testimony this happened on a weekly basis.  He also recalled 
being close by when other soldiers were killed and injured, 
and noted that he had observed a helicopter crash.  His 
duties involved some exposure to dead bodies.  

He denied any combat injuries, admitting only to "mental 
scars" from flashbacks of the war.  He denied any post 
service psychiatric treatment or counseling until 1997.  He 
denied ever having being informed that he had a diagnosis of 
PTSD.  As for his current symptoms, he reported flashbacks or 
dreams about Vietnam, mostly provoked by thunder.  He added 
that he felt that some of his flashbacks were associated with 
overindulgence in alcohol.  The veteran's wife verified that 
the veteran experienced sleep disturbances consistently.  On 
one occasion he awoke with a scream upon being touched and 
said that he was dreaming about the war.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

The VA regulation enunciating the standard for evaluating 
claims of entitlement to service connection for PTSD was 
changed in June 1999 to conform to the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Cohen 
v. Brown, 10 Vet. App. 128 (1997).  See 60 Fed. Reg. 32807-
32808 (1999) (codified at 38 C.F.R. § 3.304(f)).  Under that 
regulation, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorders); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

Where a regulation changes after the claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version of the regulation more 
favorable to the appellant will apply unless Congress or the 
Secretary provided otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has not considered the change in regulations; however, 
as the Cohen determination was in effect when the RO 
adjudicated the issue in October 1997, the Board finds no 
prejudice to the veteran in proceeding with this case at this 
time.  Bernard, 4 Vet. App. 384.  

On the issue of a diagnosis of PTSD, the Court noted in Cohen 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125, 4.126 (1996).  
The effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  

The Court in Cohen found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law. Cohen, 10 Vet. App. 128.  The concurring opinion goes 
further and states that the case also holds that where there 
is an "unequivocal" diagnosis of PTSD, the adequacy of the 
symptoms to support the diagnosis, as well as the sufficiency 
of the stressor, are presumed.  Id. at 153. In West v. Brown, 
7 Vet. App. 70 (1994), the Court held that the sufficiency of 
the stressor is a medical determination, and therefore 
adjudicators may not render a determination on this point in 
the absence of independent medical evidence.  

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support a 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 
38 U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304 
(1996), as determined through recognized citations or other 
service department evidence.

A veteran's bare assertion that he "engaged in combat with 
the enemy" are not sufficient, by themselves, to establish 
this fact.  If the determination of combat status is 
affirmative, then (and only then), a second step requires 
that the veteran's lay testimony regarding claimed stressors 
must be accepted as conclusive as to their actual occurrence 
and no further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service." Zarycki, 6 Vet. App. at 98 (emphasis added).  See 
also Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

In Moreau, the Court, citing the MANUAL M21-1, Part V, 7.46c 
(Oct. 11, 1995) held that "credible supporting evidence" of 
a non-combat stressor "may be obtained from" service 
records or "other sources."  In Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996), the Court established, as a matter of 
law, that "if the claimed stressor is not combat-related, 
[the] appellant's lay testimony regarding the in-service 
stressors is insufficient to establish the occurrence of the 
stressor."  

The Court held in Moreau that the fact that a medical opinion 
was provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed non-combat stressor.  Id.

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," 
as used in 38 U.S.C. § 1154(b)(West 1991) requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case-by-case basis.  
There is no statutory or regulatory limitation on the types 
of evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that he engaged 
in combat with the enemy, and VA must consider any such 
evidence in connection with all other pertinent evidence of 
record.  

Whether a particular statement in service to include 
department records indicating that the veteran participated 
in a particular "'operation" or "campaign" is sufficient 
to establish that the veteran engaged in combat with the 
enemy depends upon the language and context of the records in 
each case.  As a general matter, evidence of participation in 
an "operation" or "campaign" often would not, in itself, 
establish that a veteran engaged in combat, because those 
terms ordinarily may encompass both combat and non-combat 
activities.  However, there may be circumstances in which the 
context of a particular service-department record indicates 
that reference to a particular operation or campaign reflects 
engagement in combat.  Further, evidence of participation in 
a particular "operation" or "'campaign" must be considered 
by VA in relation to other evidence of record, even if it 
does not, in itself, conclusively establish engagement in 
combat with the enemy.  VAOCGPREC 12-99 (October 18, 1999).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The second and third elements of the Caluza test can also be 
satisfied by evidence that a condition was "noted" in 
service or during an applicable presumptive period; evidence 
showing post service continuity of symptomatology; and 
medical or, in certain circumstances, lay evidence between 
the present disability and the post service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well-grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), a claim 
based only on the veteran's lay opinion is not well grounded.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Brown, 5 Vet. App. 91, 93 (1993); Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997); 38 C.F.R. § 3.159(a) (1998).  

In Morton v. West, 12 Vet. App. 477 (1999), the Court 
concluded that the Secretary, by regulation, Manual, and/or 
Compensation and Pension policy cannot eliminate the 
condition precedent placed by Congress upon the inception of 
his duty to assist.  Absent the submission and establishment 
of a well-grounded claim, the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his claim.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b);  38 C.F.R. §§ 3.102, 4.3 (1999).  

Analysis

The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease of injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.  A well grounded claim for PTSD requires 
evidence of the disability; lay evidence (presumed to be 
credible for well-grounded purposes only) of an in-service 
stressor; and medical evidence of a nexus between service and 
PTSD.  Gaines v. West, 11 Vet. App. 353, 357 (1998).  

The Board's review of the evidentiary record discloses that 
the claim is not well grounded because the first requirement 
for a well-grounded claim has not been met - a current 
diagnosis of PTSD is not shown.  Id.  In fact, the VA 
psychiatric examination was normal.  In the absence of 
competent medical evidence of a current disabling condition 
the claim is not well grounded.  Brammer, 3 Vet. App. 223, 
225.  

The Board was impressed with the straightforward nature of 
the veteran's written statement pertaining to his stressors 
and his hearing testimony.  This evidence seemed very 
credible, and is presumed to be credible for the purpose of 
assessing well-groundedness.  However, even accepting for the 
purpose of analysis that the veteran has the symptoms that he 
says he has, accepting that they started when the veteran 
asserts that they did, and even accepting that the 
experiences reported to have occurred in service occurred, 
the veteran does not have a diagnosis of PTSD and his 
psychiatric examination was normal.  Additionally, he 
testified that he has never had that diagnosis.  Hearing 
transcript, page 9.  Therefore, there is no disabling 
condition to service connect.  

In essence, the veteran's claim is based solely on his lay 
opinion that he has PTSD.  He has not offered any evidence of 
medical or psychological training or expertise thereby 
rendering him competent to diagnose PTSD.  As it is the 
province of trained health care professionals to provide 
opinions on questions of diagnosis and etiology, Grivois, 6 
Vet. App. 136, 139, the veteran's lay opinion is an 
insufficient basis upon which to find his claim well 
grounded.  Espiritu, 2 Vet. App. 492.  Accordingly, as a 
well-grounded claim must be supported by evidence, not merely 
allegations, Tirpak, 2 Vet. App. 609, 611, the appellant's 
claim of entitlement to service connection for PTSD must be 
denied as not well grounded.  

As the claim for service connection is not well grounded, the 
doctrine of reasonable doubt has no application to the 
veteran's case.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Moreover, because the veteran has not submitted 
well-grounded claims of service connection for PTSD, VA is 
under no obligation to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Epps, 126 
F.3d 1464;  Morton, 12 Vet. App. 477.  

The Board is cognizant, however, that the Court has held that 
VA may have an obligation under 38 U.S.C.A. § 5103(a)(West 
1991) to advise the claimant of evidence needed to complete a 
claim.  Beausoleil v. Brown, 8 Vet. App. 459 (1996).  The 
Court has held that the section 5103(a) duty requires VA to 
advise a claimant to attempt to obtain evidence that may 
complete an application but is not in the possession of VA if 
and when the claimant identifies such evidence.  Brewer v. 
West, 11 Vet. App. 228 (1998).  See also McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. 
App. 69, 80 (1995).  

In this case, VA has informed the veteran of the evidence 
necessary to support his claim, thus fulfilling its duty in 
this instance.  This matter was specifically discussed at the 
veteran's hearing before the Board.  He was advised that he 
was lacking a diagnosis of PTSD and he was advised to be 
evaluated so as to provide such evidence.  The veteran has 
not indicated the existence of any evidence that has not 
already been obtained and/or requested that would well ground 
his claim.  38 U.S.C.A. § 5103(a).  He did state that he was 
going to obtain medical evidence and the record was left open 
for 60 days past his Board hearing date for him to submit 
such evidence but he did not do so.  


ORDER

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for PTSD and therefore his 
claim is denied.  



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

